[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT            FILED
                                 ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                       No. 05-13128                     JUNE 29, 2006
                                   Non-Argument Calendar              THOMAS K. KAHN
                                 ________________________                 CLERK


                              D. C. Docket No. 97-01915-CV-JLK

MICHAEL PEREZ,
                                                                       Plaintiff-Appellant
                                                                          Cross-Appellee,

                                             versus

MIAMI-DADE COUNTY,

                                                                      Defendant-Appellee
                                                                        Cross-Appellant,
WILLIAM ALLSBURY,

                                                                   Defendants-Appellees.

                                 ________________________

                          Appeals from the United States District Court
                              for the Southern District of Florida
                                _________________________

                                        (June 29, 2006)

Before BARKETT and WILSON, Circuit Judges, and CONWAY*, District Judge.
_____________________________
* Honorable Anne C. Conway, United States District Judge for the Middle District of Florida,
sitting by designation.
PER CURIAM:

      Michael Perez appeals the district court’s award of costs to Miami-Dade

County (“County”) after the district court granted summary judgment in the

County’s favor. Perez makes the following arguments on appeal. First, he

contends that the County failed to comply with the rules of the district court when

it failed to timely file any document in support of its initial motion to tax costs and

by failing to support its request with particularity. Second, Perez claims that the

district court awarded thousands of dollars of costs not permitted pursuant to 28

U.S.C. § 1920. Finally, he argues that the district court’s grant of summary

judgment in the underlying appeal should be reversed, and therefore, the district

court’s award of costs to the County should be vacated.

      The County argues that the district court’s award of costs should be

affirmed. However, the County cross-appeals the district court’s determination of

the award, claiming that the district court employed the incorrect standard in

denying the award of the trial transcript and two deposition transcripts. The

County concedes, however, that if we reverse summary judgment in the underlying

appeal, the award of costs should be vacated.

      Rule 54(d)(1) of the Federal Rules of Civil Procedure states that “costs other

than attorneys’ fees shall be allowed as of course to the prevailing party unless the



                                           2
court otherwise directs.” “Absent a contrary legislative directive, a ‘prevailing

party’ is one who prevails on ‘any significant issue’ and thereby achieves some of

the benefits sought by bringing suit.” Loggerhead Turtle v. County Council of

Volusia County, Fla., 307 F.3d 1318, 1323 n.4 (11th Cir. 2002) (quoting Tex. State

Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 791-92, 109 S. Ct.

1486, 1493, 103 L. Ed. 2d 866 (1989)).

      Here, we reversed the district court’s grant of summary judgment in favor of

the County in the underlying substantive appeal. Perez v. Miami-Dade County,

No. 05-10261 (11th Cir. Feb. 17, 2006) (per curiam). This being the case, the

County is no longer the prevailing party for purposes of Federal Rule of Civil

Procedure 54(d). Therefore, we vacate the district court’s award of costs in favor

of the County.

      VACATED.




                                          3